DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16, 23-24, and 39-40 are pending.
Claims 17-22, 25-38, and 41-44 have been cancelled.

Claim Objections
Claims 23 and 39 are objected to because of the following informalities:

Regarding claims 23 and 39, please insert a colon ":" after comprising so that a processor and memory are in the body.

Claim 39 contains a typographical error.  Claim 39 recites "a value of a sum of values of the RIs in the plurality pieces of reporting information is less than or equal to a second predetermined value,".  Please remove the comma "," at the end of this limitation.

Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

Claim 39 recites
“communication unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to…” without reciting sufficient structure to 

Upon review of the Specification, the corresponding structure can be found on figure 5, and paragraphs [0146].  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-10, 15-16, 23-24, and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (Pub. No.: US 20160006553 A1), hereinafter KIM.

With respect to claim 1, KIM teaches A wireless communication method, comprising: 
determining, by a terminal device, a mode for reporting measurement results for a plurality of reference signals ([0009, 0011, 0012], if the RI.sub.i is 0….if the sum RI.sub.c of N RI(RI.sub.i)s is larger than 1…); and 
reporting, by the terminal device according to the determined mode and the measurement results, each of a plurality pieces of reporting information, corresponding to a respective one of the plurality of reference signals, comprising a Rank Indicator (RI) ([0009, 0011, 0012], performing channel measurement in the CSI-RS resource i to measure downlink channel H.sub.i from the BS i; and transmitting, to the serving BS, a channel state report including a precoding matrix index i (PMI.sub.i) and a rank indicator i (RI.sub.i)…), 
wherein the mode determined by the terminal device is a first mode or a second mode ([0011, 0012], if the RI.sub.i is 0….if the sum RI.sub.c of N RI(RI.sub.i)s is larger than 1…); 
in the first mode, a value of the RI in the each of the plurality pieces of reporting information is less than or equal to a first predetermined value ([0011], if the RI.sub.i is 0, the PMI.sub.i and the CQI.sub.i may be excluded from the channel state report); and 
in the second mode, a value of a sum of values of the RIs in the plurality pieces of reporting information is less than or equal to a second predetermined value ([0012], if the sum RI.sub.c of N RI(RI.sub.i)s is larger than 1, a CQI for codeword 0, CQI.sub.i.sub.--.sub.0 and a CQI for codeword 1, CQI.sub.i.sub.--.sub.1 may be included in the channel state report). 

With respect to claim 2, KIM teaches wherein each of the plurality of reference signals is from a respective one of a plurality of transmission nodes serving the terminal device or a respective one of a plurality of downlink sending beams ([0009], The object of the present invention can be achieved by providing a method for reporting a downlink channel state to a serving. Base Station (BS) at a User Equipment (UE) in a wireless communication system in which each of N (N is an integer equal to or larger than 2) BSs transmits one or more independent layers to the UE, including receiving configuration information about a channel state information reference signal (CSI-RS) process including).

With respect to claim 3, KIM teaches wherein the first predetermined value is less than or equal to at least one of a value corresponding to a capability of the terminal device or a number of ports, configured for the terminal device, corresponding to each of the plurality of reference signals beams ([0009, 0011], BSs transmits one or more independent layers to the UE, including receiving configuration information about a channel state information reference signal (CSI-RS) process including… performing channel measurement in the CSI-RS resource i to measure downlink channel H.sub.i from the BS i.. the RI.sub.i is 0, the PMI.sub.i and the CQI.sub.i may be excluded from the channel state report).

With respect to claim 4, KIM teaches wherein the first predetermined value is less than or equal to at least one of a value corresponding to a capability of the terminal device or a number of ports, configured for the terminal device, corresponding to each of the plurality of reference signals beams ([0009, 0012], BSs transmits one or more independent layers to the UE, including receiving configuration information about a channel state information reference signal (CSI-RS) process including… performing channel measurement in the CSI-RS resource i to measure downlink channel H.sub.i from the BS i.. the sum RI.sub.c of N RI(RI.sub.i)s is larger than 1, a CQI for codeword 0, CQI.sub.i.sub.--.sub.0 and a CQI for codeword 1, CQI.sub.i.sub.--.sub.1 may be included in the channel state report).

With respect to claim 6, KIM teaches before determining, by the terminal device, the mode for reporting the measurement results for the plurality of reference signals, further comprising: receiving, by the terminal device, configuration information, the configuration information being used to configure the mode ([0009, 0011-0012]).

With respect to claim 7, KIM teaches wherein the configuration information is used to configure the terminal device to report the measurement results for the plurality of reference signals by using the first mode ([0009, 0011]).

With respect to claim 8, KIM teaches wherein the configuration information is used to configure the terminal device to report the measurement results for the plurality of reference signals by using of the second mode ([0009, 0012]).

With respect to claim 9, KIM teaches wherein the configuration information further contains the second predetermined value ([0009]).

With respect to claim 10, KIM teaches wherein the configuration information further contains the value of the RI in the each of the plurality pieces of reporting information ([0009, 0011-0012]).

With respect to claim 15, KIM teaches wherein reporting, by the terminal device, the each of the plurality pieces of the reporting information, corresponding to the respective one of the plurality of reference signals, comprising the RI comprises: sending, by the terminal device, the each of the plurality pieces of reporting information to a sender of the respective one of the plurality of reference signals ([0009, 0011-0012]).

With respect to claim 16, KIM teaches wherein reporting, by the terminal device, the each of the plurality pieces of the reporting information, corresponding to the respective one of the plurality of reference signals, comprising the RI comprises: sending, by the terminal device, a first message to a sender of at least one first reference signal in the plurality of reference signals, the first message comprising a piece of reporting information, corresponding to the first reference signal, comprising a RI and the first message further comprising a RI in a piece of reporting information corresponding to at least one second reference signal in the plurality of reference signals ([0009, 0011-0012]).

With respect to claim 23, KIM teaches A terminal device, comprising a processor ([0018], processor), a memory ([0183], memories), and a transceiver ([0183], radio frequency (RF) units 13 and 23 for transmitting and receiving radio signals carrying information), wherein the processor can control the transceiver for external communication, and the processor can call the program codes stored in the memory to execute the following operations ([0184], The memories 12 and 22 may store programs for processing and control of the processors 11 and 21 and may temporarily storing input/output information): 
determining a mode for reporting measurement results for a plurality of reference signals ([0009, 0011, 0012], if the RI.sub.i is 0….if the sum RI.sub.c of N RI(RI.sub.i)s is larger than 1…); and 
reporting, according to the determined mode and the measurement results, each of a plurality pieces of reporting information, corresponding to a respective one of the plurality of reference signals, comprising a Rank Indicator (RI) ([0009, 0011, 0012], performing channel measurement in the CSI-RS resource i to measure downlink channel H.sub.i from the BS i; and transmitting, to the serving BS, a channel state report including a precoding matrix index i (PMI.sub.i) and a rank indicator i (RI.sub.i)…), 
wherein the mode determined by the processor is a first mode or a second mode ([0011, 0012], if the RI.sub.i is 0….if the sum RI.sub.c of N RI(RI.sub.i)s is larger than 1…); 
in the first mode, a value of the RI in the each of the plurality pieces of reporting information is less than or equal to a first predetermined value ([0011], if the RI.sub.i is 0, the PMI.sub.i and the CQI.sub.i may be excluded from the channel state report); and 
in the second mode, a value of a sum of values of the RIs in the plurality pieces of reporting information is less than or equal to a second predetermined value ([0012], if the sum RI.sub.c of N RI(RI.sub.i)s is larger than 1, a CQI for codeword 0, CQI.sub.i.sub.--.sub.0 and a CQI for codeword 1, CQI.sub.i.sub.--.sub.1 may be included in the channel state report).

With respect to claim 24, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

With respect to claim 39, KIM teaches A system chip, comprising an input interface, an output interface, a processor, and a memory, which can be connected through an internal communication connecting line, wherein the processor is configured to execute codes stored in the memory, and when the codes are executed, the following operations are performed ([0183-0184]); 
determining a mode for reporting measurement results for a plurality of reference signals ([0009, 0011, 0012], if the RI.sub.i is 0….if the sum RI.sub.c of N RI(RI.sub.i)s is larger than 1…); and the communication unit is configured to report, according to the determined mode and the measurement results, each of a plurality pieces of reporting information, corresponding to a respective one of the plurality of reference signals, comprising a Rank Indicator (RI) ([0009, 0011, 0012], performing channel measurement in the CSI-RS resource i to measure downlink channel H.sub.i from the BS i; and transmitting, to the serving BS, a channel state report including a precoding matrix index i (PMI.sub.i) and a rank indicator i (RI.sub.i)…), wherein the mode determined by the processor is a first mode or a second mode ([0011, 0012], if the RI.sub.i is 0….if the sum RI.sub.c of N RI(RI.sub.i)s is larger than 1…); in the first mode, a value of the RI in the each of the plurality pieces of reporting information is less than or equal to a first predetermined value ([0011], if the RI.sub.i is 0, the PMI.sub.i and the CQI.sub.i may be excluded from the channel state report); and in the second mode, a value of a sum of values of the RIs in the plurality pieces of reporting information is less than or equal to a second predetermined value ([0012], if the sum RI.sub.c of N RI(RI.sub.i)s is larger than 1, a CQI for codeword 0, CQI.sub.i.sub.--.sub.0 and a CQI for codeword 1, CQI.sub.i.sub.--.sub.1 may be included in the channel state report).

With respect to claim 40, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over KIM, in view of Chun et al. (Pub. No.: US 20130100875 A1), hereinafter Chun.

With respect to claim 13, KIM teaches wherein configurations of different reference signals in the configuration information ([0009]).

KIM does not explicitly teach are distinguished through indexes of the different reference signals.

However, Chun teaches are distinguished through indexes of the different reference signals ([0094], the index of the antenna can be provided in the form of the index of a reference signal).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Chun, are distinguished through indexes of the different reference signals, into the teachings of KIM, in order to remove interference in a multi-node system and user equipment (Chun, ABSTRACT).

With respect to claim 14, KIM teaches wherein the configurations of different reference signals in the configuration information ([0009]).

KIM does not explicitly teach are distinguished through indexes of reporting information corresponding to the different reference signals.

However, Chun teaches are distinguished through indexes of reporting information corresponding to the different reference signals ([0094], the index of the antenna can be provided in the form of the index of a reference signal).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Chun, are distinguished through indexes of reporting information corresponding to the different reference signals, into the teachings of KIM, in order to remove interference in a multi-node system and user equipment (Chun, ABSTRACT).

Allowable Subject Matter

Claims 5 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Publication Document: US 20150029971 A1; “Nishio” 
([0076])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469